OPINION. Murdock, Jvdge\ The petitioner had no regular post of duty or place of regular employment during 1945 away from Florence which could be called his “home” or which he could be required to regard as his home for the purpose of section 23 (a) (1) (A). None of the places at which he had temporary employment during that year was his “home.” The expenses (lodging only) were unavoidable, reasonable, and necessary expenses while away from his “home” in pursuit of his trade. The Commissioner erred. Harry F. Schurer, 3 T. C. 544. Decision will be entered for the petitioners.